 HEBRON BRICK COMPANY245spondent immediately upon receipt thereof and maintained by it for a period of60 consecutive days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for the Twenty-third Region, in writing, within20 days from the date of this Recommended Order, what steps Respondent has takento comply herewith.The allegations of the complaint that Respondent violated Section 8(a) (3) of theAct are hereby dismissed.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT interrogate our employees in regard to the union sympathiesor activities of themselves or fellow employees under circumstances constitutinginterference, restraint, or coercion in violation of Section 8(a)(1) of the Act,or in any like or related manner violate Section 8(a).(l) of the Act.DOBBS HOUSES COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Hebron Brick CompanyandGeneral Drivers and Warehousemen,Local 123, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen&Helpers of America, Peti-tioner.Case No. 18-RC-4725. January 12, 1962DECISION ON REVIEW AND ORDEROn June 18, 1961, the Regional Director for the Eighteenth Regionissued a Decision and Direction of Election in the above-entitled pro-ceeding (not published in NLRB volumes).Thereafter, the Em-ployer and the Intervenors, Local 901, United Brick and Clay Workersof America, and United Brick and Clay Workers of America, AFL-CIO, also referred to herein respectively as Local 901 and the Inter-national, in accordance with Section 102.67 of the Board's Rules andRegulations, filed with the Board timely requests for review of suchDecision and Direction of Election, on the ground,inter alia,that theRegional Director erroneously found that the contract executed bythe Employer and Local 901 was not a bar to the petition. ThePetitioner, on July 14, 1961, filed its opposition to the requests.The Board by telegraphic order, dated July 19, 1961, granted therequests for review and stayed the election pending its considerationof the merits of the issues raised in the requests for review.There-after, the Employer filed a supporting brief.135 NLRB No. 16. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has considered the record, the requests for review, thesupporting brief, and the opposition thereto and, for the reasons setforth below, finds, contrary to the Regional Director, that the contractconstitutes a bar.The petition herein was filed by the Teamsters on May 16, 1961,seeking a unit of all plant employees at the Employer's brick and tilemanufacturing operation in Hebron, North Dakota.The Employerand the Intervenors contended at the June 1 hearing that the petitionwas barred by a contract between the Employer and Local 901, ef-fective from April 2, 1960, to March 1, 1963. The Regional Directorheld that the contract was not a bar to the petition because (1) thecontract was a "members-only" agreement; and (2) Local 901 isdefunct.1.The members-only agreementThe Regional Director predicated his finding that the contract wasa members-only agreement on the recognition clause which provides :The Company agrees to recognize the Union as the bargainingagency for all employees of the Hebron Brick Company, with theexception of the foreman and office staff, that are members of suchUnion and this agreement shall apply only to such members.The Regional Director found that under this clause Local 901 isrecognized as the representative only of those employees who are itsmembers and that such a "members-only", agreement cannot operateas a bar under the Board's decision inAppalachian Shale ProductsCo.'He rejected the Employer's contention that evidence was admis-sible to show that the contract was applied to all employees on theground that the Board, for contract-bar purposes, looks only to the ex-press provisions of a contract and does not rely upon extrinsic evi-^dence.The Employer asserts that the contract is ambiguous as to itscoverage and that the Board permits the admission of extrinsic evi-dence in such situations to determine the intent of the parties.We do not believe that the express provisions of the contract clearlyestablish that it is a members-only agreement.Thus, its substantiveprovisions do not limit contractual benefits to union members and theprovisions governing wages and seniority specifically apply to allemployees.In our opinion, it could reasonably be inferred that thecontract was applied to all employees in the unit regardless of unionmembership.However, as this inference does not explain the inde-terminate reference to union members in the recognition clause, wefind that an ambiguity exists as to the intended coverage of the con-tract which, in these circumstances, necessarily must be resolved byconsidering the intent and the practice of the contracting parties.1121 NLRB 1160. HEBRONBRICK COMPANY247The uncontroverted testimony of the Employer and that of W. W.Murrey, president of the State (North Dakota) Federation of Labor,.who had negotiated contracts for Local 901, shows that the contractwas applied to all plant production and maintenance employees re-gardless of union membership.Murrey testified that the reference tounion members in the recognition clause was added to the contract in1952.Prior to that year only plant employees were covered by thecontract, but in 1952 Local 901 requested and the Employer grantedit recognition for those clericals who were union members. The recog-nition clause thereafter was amended to continue the exclusion ofoffice clericals except those who were members of Local 901.Althoughunartfully drafted, the amendment was not intended to affect thestatus of Local 901 as the exclusive representative of all plantemployees.In view of this uncontroverted testimony, we believe that the intentand the practice of the contracting parties was to include all plantproduction and maintenance employees within the coverage of thecontract.We find, therefore, that as the contract covers all the em-ployees sought in the petition, it is not a members-only agreement andis not removed as a bar for that reason.2.The alleged defunctness of Local 901The Regional Director found that Local 901 was defunct becauseitwas no longer a functioning labor organization. Local 901's allegeddefunctness was the culmination of an attempt by certain of its mem-bers to disaffiliate from its parent International because of dissatis-faction with the terms of the contract referred to above.At theregular monthly meeting of Local 901 in March 1961, which meetingswere held on the first Friday of each month, some members suggestedthat if they affiliated with the Teamsters they might obtain a bettercontract.Following this suggestion, the members decided to haveFloyd Cunningham, a Teamsters representative, address them con-cerning affiliation with the Teamsters.Cunningham was thereafter invited to attend a special meeting ofLocal 901 to be held on May 5, which had been called for the purpose ofdisaffiliation.Although notices of the meeting were posted at theplant, they did not disclose the purpose of the meeting.At the meeting,the minutes of which were taken by Cunningham's secretary, Cunning-ham told the members of the advantages of joining the Teamsters and,at their request, advised them concerning disaffiliation action. In thisconnection, he advised them that they should return Local 901's char-ter to the International and that a Board-conducted election shouldbe held.A poll was thereupon taken in order to determine, accordingto the president of Local 901, "Who was going to go to the Teamstersand who was going to go with the AFL [the Intervenor]." A ma-jority of the members present voted to affiliate with the Teamsters. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter, the assets of Local 901 were distributed among the mem-bers, and a letter, dictated by Cunningham but signed by two officers ofLocal 901, was transmitted with the charter to the International in-forming it that Local 901 intended to disaffiliate.This letter, how-ever, did not mention that the members who voted intended to affiliatewith the Teamsters.On May 10, the Teamsters sent a letter to theEmployer in which it claimed to represent a majority of the employees,and on May 16, filed the petition herein.At the instant hearing onJune 1, which was less than a month after the disaffiliation meeting,three officers of Local 901 testified that they no longer considered them-selves officers of Local 901, and that no grievances had been processedsince the disaffiliation meeting, although these witnesses indicated thatthey did not know whether there were any grievances awaiting process-ing during this period.They also testified that if no election weredirected, they would continue to operate under the existing contract.Under this circumstance, the Local, according to the testimony of therecording secretary, would continue to conduct its meetings.Thehearing officer permitted representatives of the International to inter-vene on its own behalf on the basis of its constitution which governs therelationship between the International and its locals and on behalfof Local 901 on the basis of the latter's contract with the Employer.In their request for review, the Intervenors deny that Local 901 isdefunct because,inter alia,an International representative is presentlyservicing the Local.On July 14, Local 901, in support of its request,alleged that it had submitted to the Board's Regional Office authoriza-tion cards signed by seven employees on its behalf.The Regional Director found that Local 901 was defunct because ithad made no attempt to intervene at the hearing; had held no meetingsnor processed any grievances since the disaffiliation meeting of May 5,and its officers considered themselves as having resigned their offices.It is clear from the record, however, that representatives of the Inter-national purporting to act on Local 901's behalf had intervened at thehearing; and that no regular meetings of the Local in fact could havebeen held before the June 1 hearing date because regular meetings werenot held until the first Friday of each month.Moreover, there is noindication in the record that there were any pending grievances withinthe short period that intervened between the disaffiliation meeting andthe hearing, or that Local 901 would be unwilling to process any futuregrievances.In view of all the foregoing, we do not believe that the circumstancessurrounding the attempt by certain of the members of Local 901 todisaffiliate from its International for the purpose of affiliating withthe Petitioner warrants a finding that Local 901 is unable or unwillingto function as the representative of the employees sought in the peti- HEBRON BRICKCOMPANY249We therefore find that Local 901 is not defunct and the contractis not removed as a bar to the petition for this reason.Accordingly,as the existing contract operates as a bar, we shall dismiss the petition.[The Board dismissed the petition.]MEMBERRODGERSdissenting :Contrary to my colleagues, I would affirm the Regional Director'sfinding that the contract which is urged as a bar is a "members-only"contract, and is for this reason invalid as a bar. I also agree withthe Regional Director's further finding that Local 901 has becomedefunct.It is apparent from the recognition clause of the contract that thecontract is by its termsa "members-only" contract.The contractspecifically provides:The Companyagreesto recognize the Union as the bargainingagencyfor all employeesof the Hebron Brick Company, withthe exception of the foremen and office staff,that are members ofsuch Union and this agreement shall apply only to such member8.[Emphasis supplied.]By its very language, this contract cannot bar the petition herein forall production and maintenance employees, under the Board's DecisioninAppalachian Shale Products,121 NLRB 1160, 1164, in which theBoard explicitly stated : "To serve as a bar, a contract mustclearly,by its termsencompass the employees sought in the petition."[Emphasis supplied.]It is clear from this and other language of theAppalachiancasethat the Board did not intend to permit parties to adduce extrinsicand subjective testimony as to their intentions or bargaining practicesunder a contract which did not by its terms qualify as a bar .2Moreover, I see no reason to reverse the Regional Director's con-clusion that Local 901 is defunct.There is no evidence of the con-tinued functioning, or even existence, of Local 901, as is amply demon-strated ;by the fact that it was a representative of the InternationalUnion who appeared at the hearing, ostensibly on behalf of Local 901.My colleagues rely on the appearance of the International repre-sentativeas anindication that Local 901 is not defunct.However, inHershey Chocolate Corporation,121 NLRB 901, the Board held thatthe willingness of an International union to assume the functions ofa local union is relevant to the question of defunctness of a local uniona Thus, the Board stated, at page 1163,"It is felt that objectivity based on knownstandards should replace the uncertainty of subjective reasons and explanations,and thatthe elimination of this exception will provide a surer and more predictable policy to guidethose who come before the Board."See also, 121 NLRB 1162,at footnote 6, in which theBoard expressly overruled prior cases in which the Board had received and relied in parolevidence of contract terms. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDonlyif the International union is a party to the contract. This is notthe case here.As the Regional Director followed, and properly applied, theexisting precedents, and as his factual determination regarding de-functness was not "clearly erroneous on the record"-the standard ofSection 102.67(c) of the Board's Rules-I would affirm his descision.MEMBER LEEDOM took no part in the consideration of the aboveDecision on Review and Order.International Brotherhood of Electrical Workers, Local Union861, and Arneth Lard,itsAgentandPlauche Electric, Inc.Cases Nos. 15-CC-123 and 15-CC-1926.1 January 12, 1962DECISION AND ORDEROn April 12, 1961, Trial Examiner John C. Fischer issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondents had engaged in andwere engagingin certain unfairlabor practices and recommending that theycease anddesist there-fromand take certain affirmative action, as set forth in the Inter-mediate Report attached hereto.Thereafter, the Respondents and theGeneral Counsel filed exceptions to the Intermediate Report and sup-porting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner only so faras consistentwith ourdecision herein.1.The facts in Case No. 15-CC-126are asfollows :U.S. Tire Engineers, Inc., a wholesale and retail tire establish-ment, required certain electrical work at itspremises.Lake CityElectric, a partnership of Dale Bonin and Louis Arnaud, bid for thework and the bid was tentatively accepted.However, Davis, presi-'Cases Nos.15-CC-123 and 15-CC-126 arethe subject of a consolidated complaint.The former,arising out of picketing at Ramada Inn, was originally disposed of by settle-ment agreement between the Respondents,Lake Charles Building & Construction TradesCouncil,AFL-CIO,and T.K. Sitzlein,its agent,and the ChargingParty,Plauche Electric,Inc , and approved by the Regional Director on September23,1960Approximately3 weekslater, Plaucheagain filed charges of violationsof Section8(b) (4) (1)and (ii) (B)based on the picketing by Respondents at U.S. Tire Engineers,IncThe RegionalDirector found merit in the new charges,and therefore lie set aside the settlement agree-ment as to Respondents and issued the instant consolidated complaintBecause, asappears below,we find no merit in the new charges, we shall dismiss the complaint andreinstate the settlement agreement in Case No 15-CC-123 without passing upon themerits of that case.135 NLRB No. 41.